Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 9, 10, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et. al. (US 20190200112) in view of Silvestri et al. (US 20150281819). 

As to Claim 1, Biggs teaches an auricular structure ( an earpiece, abstract), comprising a skirt ( stabilizing accessory, 130), comprising an outer surface(shell 132, [0024]), Figures 3 and 5) further comprising an outer surface contact area( protrusion 140 that is part of stabilizer 130, [0025] and includes resilient members 142 having a proximal end portion 146 [0025], Figures 3, 5, 13-15) for engaging at least a part of an inner part of an outer boundary of a concha of a pinna, [0030] teaches the resilient members 142 can be positioned to move into contact with the recess 156 as the right earpiece 104 moves from the first position toward the second position. [0032] teaches with reference to FIGS. 10-16 together, the individual resilient members 142 can be configured to preferentially bend relative to the housing 106 in a direction parallel to an adjacent length of the anterior ridge 157 when the right earpiece 104 is mounted to the user's ear 150. This bending can occur along bending axes 162 (FIG. 15) tangential to the proximal end portions 146 of the individual resilient members 142; an inner surface opposite of the outer surface ( opposite distal end 148, [0025), and an outer skirt edge ( outer skirt edge of resilient member 142, Figure 5, 13-16), the auricular structure further comprising a housing ( housing 106, [0021], Figure 1) and a nozzle ( earbud 122 carried by housing 106, [0023]) extending from the housing ( 106) the nozzle comprising an audio duct opening for seating at an entrance of an ear canal of said pinna, [0023] teaches  the earbud 122 can include a rigid stem 124 extending outwardly from the third portion 114 of the housing 106. The stem 124 and the cushion 126 can at least partially define a channel 128 through which sound travels from the speaker to an eardrum of the user's ear; whereby said nozzle forms part of a counter pressure member to counter a force caused by the skirt, first window 136 can be positioned to allow the earbud 122 to extend from the cavity 134 toward the canal of the user's ear when the right earpiece 104 is mounted to the user's ear. [0024]. Biggs does not explicitly teach, the first window 136 where the earbud 122 is positioned counters a force caused by the skirt, and the nozzle being user adaptable to adapt for differences in how deep into the opening of the ear canal a user wishes to position the audio duct opening. However, Silvestri in related field (earphones) teaches on [0022] an earpiece includes a tip that can fit ears of different users having a range of sizes and geometries. The tip can also seal to the ears of different users, thereby enhancing user-experienced sound quality. The tip may include one or more petal flaps surrounding a body of the tip. The flap(s) can form a frusto-conical shape, which has a bottom having an oval shape. The flap(s) can also have other shapes, e.g., a bulb shape. The flap(s) can be a continuous piece of material having at least one break along the generatrix of the cone and two ends along a peripheral direction of the bottom of the frusto-conical shape. In some implementations, two or more petal flaps having the same or different dimensions are arranged along the circumference of the tip body and in combination form the frusto-conical shape. 0023] The flap(s) can allow the tip to be inserted flexibly at different depths of the ear canals to provide an acoustic seal or acoustic coupling to the ear. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the nozzle by modifying its structure as taught by Silvestri such that the it can be inserted flexibly at different depths of the ear canal to provide an acoustic seal or acoustic coupling according to the user’s requirement. Biggs in view of Silverstri further teaches wherein the skirt does not contact a floor of the pinna when the auricular structure is inserted into an ear as shown by Briggs on Figures 10-12 and [0030] and [0031] with reference to FIGS. 10-12 together, the protrusion 140 can be positioned to be at least partially received within the recess 156 when the right earpiece 104 is mounted to the user's ear 150. For example, the resilient members 142 can be positioned to move into contact with the recess 156 as the right earpiece 104 moves from the first position toward the second position. The protrusion 140 can have a relaxed state when the right earpiece 104 is in the first position and a resiliently compressed state when the right earpiece 104 is in the second position. In at least some cases, the protrusion 140 is configured to move from the relaxed state toward the resiliently compressed state in response to pressure exerted against the protrusion 140 via a portion of the recess 156 defined by the cymba concha 154. In these and other cases, the distal end portions 148 (FIG. 3) of the individual resilient members 142 can be shaped to conformably engage the portion of the recess 156 defined by the cymba concha 154. [0031] Furthermore, the protrusion 140 can be arcuate parallel to an adjacent length of the anterior ridge 157. This arcuate dimension of the protrusion can have a radius of curvature corresponding to a radius of curvature of the recess 156.Perpendicular to the adjacent length of the anterior ridge 157, the protrusion 140 can be arcuate with a smaller radius of curvature.

As to Claim 2, Briggs in view of Silvestri teaches the limitations of Claim 1, and wherein the outer boundary is at least one from the group comprising antihelix (152), tragus, antitragus, and crus of helix (158). See at least Figure 10 and [0026] of Briggs 
As to Claim 3, Briggs in view of Silvestri teaches the limitations of Claim 1, and wherein the skirt is pleated, the protrusion 140 can include resilient members 142 (one labeled) and slots 144 (one labeled) intervening the resilient members 142. [0025]).
As to Claim 4, Briggs in view of Silvestri teaches the limitations of Claim 1, and further comprising a frame for attaching a housing to an auricular interface, [0024] of Briggs teaches the stabilizer accessory 130 can include a shell 132 defining a cavity 134 shaped to fit snugly around the second portion 112 of the housing 106, thus the shell 132 having a cavity 134 attaches housing 106 to the cavity 134, Figure 3. 
As to Claim 9, Briggs in view of Silvestri teaches the limitations of Claim 1, and wherein an outer surface of the skirt has a concave form (See Briggs on Figures 13 -16, resilient member 142 has a concave proximal end 146.) 
As to Claim 10, Briggs in view of Silvestri teaches the limitations of Claim 1, and wherein an outer surface of the skirt has a convex form (See Briggs on Figures 13 -16, resilient member 142 has convex distal end 148.) 
As to Claim 15, Briggs in view of Silvestri teaches the limitations of Claim 1, and wherein the skirt and frame have an unitary structure, Briggs teaches the stabilizer accessory 130 can include a shell 132 defining a cavity 134 shaped to fit snugly around the second portion 112 of the housing 106, thus the shell 132 having a cavity 134 attaches housing 106 to the cavity 134, Figure 3. Thus, the shell 132 and frame or cavity 134 is a unitary structure. 
As to Claim 17, Briggs in view of Silvestri teaches the limitations of Claim 2, and wherein the skirt (stabilizer accessory 130 having pleated protrusions 140 is pleated ([0025], Figure 5. 
As to Claim 18, Briggs in view of Silvestri teaches the limitations of Claim 2, and further comprising a frame for attaching a housing to an auricular interface, Briggs teaches the stabilizer accessory 130 can include a shell 132 defining a cavity 134 shaped to fit snugly around the second portion 112 of the housing 106, thus the shell 132 having a cavity 134 attaches housing 106 to the cavity 134, Figure 3. Thus, the shell 132 and frame or cavity 134 is a unitary structure. 
As to Claim 19, Briggs in view of Silvestri teaches the limitations of Claim 3, and further comprising a frame for attaching a housing to an auricular interface, Briggs teaches the stabilizer accessory 130 can include a shell 132 defining a cavity 134 shaped to fit snugly around the second portion 112 of the housing 106, thus the shell 132 having a cavity 134 attaches housing 106 to the cavity 134, Figure 3. Thus, the shell 132 and frame or cavity 134 is a unitary structure. 
As to Claim 20, Briggs in view of Silvestri teaches the limitations of Claim 17, and further comprising a frame for attaching a housing to an auricular interface, Briggs teaches the stabilizer accessory 130 can include a shell 132 defining a cavity 134 shaped to fit snugly around the second portion 112 of the housing 106, thus the shell 132 having a cavity 134 attaches housing 106 to the cavity 134, Figure 3. Thus, the shell 132 and frame or cavity 134 is a unitary structure. 
Allowable Subject Matter
Claims 5-8, 11-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651